          Case 7:19-cv-00254 Document 21 Filed on 01/07/20 in TXSD Page 1 of 2



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    MCALLEN DIVISION

 UNITED STATES OF AMERICA                            §
                                                     §
                             Plaintiff,              §
                                                     §
 v.                                                  §          CASE NO. 7:19-CV-254
                                                     §
 30.00 ACRES OF LAND, MORE OR                        §
 LESS SITUATE IN HIDALGO COUNTY,                     §
 STATE OF TEXAS; AND VELMA E.                        §
 FLORES aka VELMA E. GOMEZ,                          §
                                                     §
                           Defendants.               §

 ______________________________________________________________________________

                       NOTICE OF AMENDED SCHEDULE A
 ______________________________________________________________________________

          Plaintiff, United States of America (“United States”), pursuant to the Court’s Order (Dkt. No.

20), entered on January 3, 2020, hereby submits Amended Schedule A of the Complaint in

Condemnation (Dkt. No. 1), Declaration of Taking (Dkt. No. 2) and Notice of Condemnation (Dkt.

No. 3).

                                                         Respectfully submitted,

                                                         RYAN K. PATRICK
                                                         United States Attorney
                                                         Southern District of Texas

                                               By:       s/ Hilda M. Garcia Concepcion______
                                                         HILDA M. GARCIA CONCEPCION
                                                         Assistant United States Attorney
                                                         Southern District of Texas No.3399716
                                                         Puerto Rico Bar No. 15494
                                                         1701 W. Bus. Highway 83, Suite 600
                                                         McAllen, TX 78501
                                                         Telephone: (956) 618-8004
                                                         Facsimile: (956) 618-8016
                                                         E-mail: Hilda.Garcia.Concepcion@usdoj.gov
                                                         Attorney-In-Charge for Plaintiff

                                                Page 1 of 2
       Case 7:19-cv-00254 Document 21 Filed on 01/07/20 in TXSD Page 2 of 2




                                 CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing NOTICE OF AMENDED SCHEDULE A was

served via the District ECF system on all counsel of record on January 7, 2020.



                                            By:      s/ Hilda M. Garcia Concepcion______
                                                     HILDA M. GARCIA CONCEPCION
                                                     Assistant United States Attorney




                                             Page 2 of 2
